EXHIBIT 23.1 Consent of Independent Registered Public Accounting Firm Merisel, Inc. 401(k) Retirement Savings Plan New York, New York We hereby consent to the incorporation by reference in the Registration Statement on Form S-8 No. 333-444605 of Merisel, Inc. of our report dated June 28, 2012 relating to the financial statements and supplemental schedules of the Merisel, Inc. 401(k) Retirement Savings Plan which appear inthis Form 11-K for the year ended December 31, 2011. /s/ BDO USA, LLP BDO USA, LLP New York, New York June 28, 2012
